Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:     Regarding claims 1-14, the prior art of record has not taught, either individually or in combination, and together with all other claimed features a computing device or corresponding method comprising: when a first batch rebuild threshold is met: determining, by a computing device of a dispersed storage network (DSN), whether target storage units of a set of storage units of the DSN are available, wherein: a data segment of data is dispersed storage error encoded into a set of encoded data slices; the set of encoded data slices is stored in the set of storage units; a number of encoded data slices of the set of encoded data slices that need rebuilding corresponds to the first.  batch rebuild threshold; and the number of encoded data slices is to be stored in of the target storage units; when a target storage unit of the target storage units is unavailable: delaying, by the computing device, a batch rebuild process until the target storage unit is available or a second batch rebuild threshold is met; and when the target storage unit becomes available before the second batch rebuild threshold is met, executing by the computing device, the batch rebuild process for the number of encoded data slices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112